 SOUTHERN TRUCK LINE615theEmployer and the Intervenor would exclude them fromthe unit. Truckdrivers make both local and over-the-roadruns,and are paid on a trip rather than an hourly basis.They help load their trucks at the plant, although they haveno regular duties there. The Board specifically includedthem in a plantwide unit found appropriate in an earlierproceeding involving the Employer and the Petitioner.' NootherUnion is presently seeking to represent them in aseparate unit.We believe that, despite the disagreement ofthe parties, the truckdrivers may appropriately be includedinaunitofproduction and maintenance employees. Weshall, therefore,include all truckdrivers in the unit.4The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act:Allproduction andmaintenance employees at the Em-ployer'scathode ray tube plant in Passaic,New Jersey,including truckdrivers,shipping and receiving clerks, andfactory clerical employees,but excluding salesmen,officeclerical employees,professional employees,guards, watch-men, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]3Case No. 2-RC-4329 (not reported in printed volumes of Board Decisions). The Petitionerlost the election directed in that case.4Tell City Furniture Company, Inc., 88 NLRB 284. Insofar as Woodlin Metal ProductsCompany, 106 NLRB No. 50, and Boro Wood Products Company. Inc., 88 NLRB 886, areinconsistent herewith, they are here overruled.E. E. MCNEAL AND JOHN MARSHALL d/b/a SOUTHERNTRUCK LINEandTEAMSTERS, CHAUFFEURS,HELPERS&TAXICAB DRIVERS LOCAL UNION 327, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL,Petitioner.Case No. 10-RC-2525. December 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,a hearing was held before David L.Trezise,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to representcer-tain employees of the Employer.107 NLRB No. 131. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of truckdrivers and main-tenance employees at the Employer's Fayetteville, Tennessee,terminal. The Employer contends that the only unit appropriatehere is a systemwide unit that would include the Employer'sonly other terminal at Jacksonville, Florida. Jacksonville isapproximately 564 miles from Fayetteville. There is no historyof collective bargaining at either terminal.The Employer employs a total of 16 individuals; 6 truck-drivers, 2 maintenance employees, and 1 supervisor, all ofwhom live in Fayetteville; and 4 drivers, 2 maintenance em-ployees, and 1 bookkeeper, who live in Jacksonville.The Employer's principal place of business and only officeif located at the Jacksonville terminal, where the payroll ismade up, checks are signed, and all records are kept. Thepartner who manages the Employer's business spends most ofhis time at Jacksonville. He formulates the labor-relationspolicies for the entire business and exercises general super-vision over both terminals. He is alone responsible for hiring,discharging, promoting, and transferring all the employees atboth terminals.The truckdrivers have no set routes and regularly makedeliveries out of either terminal. The duties of the maintenanceemployees are to repair and maintain the trucks as well asload and unload them, and also to perform general tasks in theterminals. They frequently interchange between the two ter-minals. Seniority for both the truckdrivers and the maintenanceemployees is on a systemwide basis, and the rates of pay arethe same at each terminal. Other terms and conditions of em-ployment, such as vacation and insurance benefits, are the samefor both terminals.In view of the foregoing, including the centralized control oflabor relations and company operations, the uniformity of wages,working conditions, and interests of the employees, and inter-change of employees between the two terminals, we find thatthe proposed unit is too limited in scope and that only a system-wide unit is appropriate here.'We find that the following employees constitute a unit ap-propriate for purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All truckdriversandmaintenanceemployees at theEmployer's terminals at Fayetteville, Tennessee, and Jackson-1Groendyke Transport, Inc., 92 NLRB 1332.The Petitioner has made the necessary showing of interest in the larger unit which wehave found appropriate, and we shall therefore direct an election in the systemwide unit. EBASCO SERVICES INCORPORATED617ville,Florida,excluding the bookkeeper,:and supervisors asdefined inthe Act.[Text of Direction of Election omitted from publication.]2In accord with our usual practice,we shall exclude the bookkeeper,as she does not havea sufficient community of interest with the other employees.PreferredOil Company, 77NLRB 770.EBASCO SERVICES INCORPORATEDandJAMES E. ELSEAINTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRONSHIPBUILDERS AND HELPERS OF AMERICA, AFL; DIS-TRICT LODGE 57 INTERNATIONAL BROTHERHOOD OFBOILERMAKERS, IRON SHIPBUILDERS AND HELPERS OFAMERICA, AFL; LOCAL 679 INTERNATIONAL BROTHER-HOOD OF BOILERMAKERS, IRON SHIPBUILDERS ANDHELPERS OF AMERICA, AFL; LOCAL 363 INTERNATIONALBROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERSAND HELPERS OF AMERICA, AFLandJAMES E. ELSEA.CasesNos. 14-CA-940 and 14-CB-188. December30, 1953DECISION AND ORDEROn July 31, 1953, Trial Examiner Louis Plost issued his In-termediate Report in the above-entitled proceeding, find thatthe Respondents had engaged in and were engaging in certainunfair labor practices,and recommendingthat theycease anddesist therefrom and take certain affirmative action as setforth in the Intermediate Report attached hereto. Thereafter,theRespondents filed exceptions to the Intermediate Reportand supporting briefs.'The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondents'exceptions and briefs,and the entire record in this case, andhereby adopts the findings,conclusions,and recommendationsof the Trial Examiner, with the following additions and modifi-cations:1.The Trial Examiner found that the 1950 Agreement be-tween Respondent Ebasco and Respondent International Unionwas invalid ab inito and is presently violative of the Act. Weagree.1The Respondents'request for oral argument is denied because the record and the Re-spondents'exceptions and briefs,in our opinion,adequately present the issues and positionsof the parties.107 NLRB No. 143.